DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-6) in the reply filed on March 14, 2022 is acknowledged.  The traversal is on the ground(s) that claim 7 now requires all of the elements of claim 1.  This is not found persuasive because different categories of inventions indicate different independent inventions. Unity of invention has to be considered in the first place only in relation to the independent claims in an international application and not the dependent claim. A claim may also contain a reference to another claim even if it is not a dependent claim as defined in PCT Rule 6.4. One example of this is a claim referring to a claim of a different category (for example, "Apparatus for carrying out the process of Claim 1 ...," or "Process for the manufacture of the product of Claim 1 ..."). See MPEP § 1850(II). The inventions of Group I (claims 1-6) and II (claims 7-14) lack unity of invention because even though the inventions of these groups require the technical feature of a first positive electrode active material including a lithium cobalt-based oxide and a second positive electrode active material including a lithium composition transition metal oxide having at least two selected from the group consisting of nickel, cobalt and manganese, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kim et al. (US 2015/0162598) which teaches a first positive active material of lithium cobalt-based oxide and a second positive electrode active material of .
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 14, 2022.
Drawings
The drawings are objected to because Figure 1, 2 and 3 do not appear to meet the requirements of 37 CFR 1.84(l), “All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction”. In this case, Figures 1, 2 and 3 are SEM observation images wherein text (i.e. lines, numbers and letters) is provided in the respective Figures that appears to indicate instrument details and provide a scale for the SEM image. The respective lines, numbers and letters are not uniformly thick and well-defined (i.e. are illegible) and thus, the Figures do not meet the requirements of 37 CFR 1.84(I). 
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-6  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2015/0162598).
Regarding Claim 1, Kim et al. teaches a cathode (i.e. positive) active material comprising a first positive active material of lithium cobalt-based oxide and a second positive electrode active material of a lithium nickel-based oxide (Para. [0011]]) wherein the lithium nickel-based oxide comprises nickel, cobalt and manganese (Para. [0033]). 
Regarding the state of charge limitation in claim 1 regarding a state of charge for each of the positive electrode active materials when a voltage of the lithium secondary battery reaches a constant voltage at a 1 C-rate, the limitation is describing a manner of operating the claimed positive electrode. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all of the structural limitations of the claim. See MPEP §2114(II). Thus, the state of charges when the voltage of the lithium secondary battery reaches a constant voltage at 1 C-rate do not limit the positive electrode of claim 1. 
Regarding Claim 2, Kim et al. teaches all of the elements of the current invention in claim 1 as explained above.
Kim et al. further teaches a lithium-cobalt based oxide (i.e. first positive electrode material) which is LiCoO2 (Para. [0085]). This reads on Formula 1 of the instant claim as a1 = 1, x1 = 0, and β = 0. 
Regarding Claim 3, Kim et al. teaches all of the elements of the current invention in claim 1 as explained above.
0.55Mn0.30Co0.15O2 (Para. [0084]). This reads on Formula 2 of the instant claim as a2 = 1, x2 = 0.55, y2 = 0.30, z2 = 0.15, w2 = 0, δ = 0 and x2+y2+z2+w2 = 1.
Regarding Claim 5, Kim et al. teaches all of the elements of the current invention in claim 1 as explained above.
Kim et al. further teaches a coating is formed on of lithium nickel-based oxide (i.e. the second positive electrode active material contains a coated element) (Para. [0038]) wherein it is surface treated with 2,000 ppm fluorine (within the claimed range of 1,000 ppm or more) (Para. [0084]). 
Regarding Claim 6, Kim et al. teaches all of the elements of the current invention in claim 1 as explained above.
Kim et al. further teaches the mixing ratio of the lithium cobalt oxide (i.e. first positive electrode active material) and the lithium nickel composite transitional metal oxide (i.e. second positive electrode active material) is mixed in a ratio of 70:30 (within the claimed range of 90:10 to 30:70) (Para. [0085]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0162598) in view of Mitsumoto et al. (US 2017/0309907).
Regarding Claim 4, Kim et al. teaches all of the elements of the current invention in claim 1 as explained above.
Kim et al. does not explicitly teach a crystal size of the second positive electrode active material.
However, Mitsumoto et al. teaches a positive electrode active material for a lithium battery (Para. [0174]) wherein the material may be a lithium-manganese containing composite oxide represented by the formula Li[LiaMn2-a-b-cNibM2c]O4-δ (Para. [0041]) wherein M2 is cobalt (Para. [0043]) and thus, may be a lithium nickel manganese cobalt oxide, wherein the crystallite (i.e. single crystal) size is preferably 100 or more (Para. [0079]) (overlapping with the claimed range).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lithium nickel manganese cobalt oxide positive electrode active material of Kim et al. to incorporate the teaching of the lithium nickel manganese cobalt oxide positive electrode active material crystallite size (i.e. single crystal size) of 100 nm or more as when the crystallize size is 100 nm or more, the ion conductivity can be increased and thus the output can be raised. Additionally, polarization can be suppressed by increasing the output and can prevent the discharge capacity from gradually decreasing with the repetition of charging and discharging (Para. [0080]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729